Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 8/9/2021.  Claim 23 is added.  Claims 1-7, 11-23 are pending.  Claims 1-6, 12-16, 19-21 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered. Claims 7, 11, 17, 22, 23 are non-finally rejected.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 11, 17, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto et al. (JPH 1197028 A) (as recited in the IDS dated 8/4/17) (English machine translation provided with the IDS dated 8/14/17) in view of Hirakawa (US 20110111285).
6.    Regarding claims 7 and 17, Matsumoto discloses an electrode for a lithium secondary battery (Translation; [0001], [0003]), which is formed by applying a mixture material of an active material (Translation; [0021], [0022]), a binder resin for an electrode of a lithium secondary battery (Translation; [0021], [0022]), said binder resin containing a solvent-soluble polyimide (Translation; [0009]), wherein the solvent-soluble polyimide is a block copolymer (Translation; [0013]), and a conductive material onto a current collector (Translation; [0021], [0022]).
7.    Matsumoto further discloses forming block copolymer by heating an acid dianhydride and an aromatic diamine in a polar solvent in a first step and then an acid dianhydride and/or an aromatic diamine is added to carry out the second step (Translation; [0013]).
Matsumoto’s example 1 discloses using 90 mmol of 3, 5-diaminobenzoic acid [0015] (Applicant’s aromatic diamine having a carboxyl group) and 99 mmol of bis-4(3-aminophenoxy )phenylsulfone [0016] (Applicant’s aromatic diamine having an aromatic ether bond) and 180 mmol of diaminosiloxane [0016].  The amount of 3, 5-diaminobenzoic acid [0015] (Applicant’s aromatic diamine having a carboxyl group) is 24 mol% = 90/(90+99+180).  
Matsumoto discloses that an acid anhydride and aromatic diamine are substantially heated under existence of an equimolar amount [0010].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the aromatic components as long as the sum is a similar amount as the acid anhydride.

8.    Further, Matsumoto then lists several potential acid dianhydride components (Translation; [0011]) to include multiple aromatic or alicyclic tetracarboxylic dianhydride residue options (which corresponds to Z1 in repeating unit represented in by Formula [II] of claim 17 depicted below and Z2 in repeating unit represented in by Formula [II] of claim 17 depicted below) such as biphenyltetracarboxylicacid dianhydride, benzophenonetetracarboxylicacid dianhydride, thiophene tetracarboxylicacid dianhydride, 3- butane tetracarboxylic acid dianhydride, bicyclo (2, 2, 2) octo-7-ene 2, 3, 5, 6 tetracarboxylicacid dianhydride where bicyclo (2, 2, 2) octo-7-ene 2, 3, 5, 6 tetracarboxylic acid dianhydride is the most preferable (Translation; [0011]).
9.    Matsumoto also lists the potential aromatic diamine components to include 3,5-diaminobenzoicacid (which corresponds to Ar1 in repeating unit represented by Formula [II] of claim 17 depicted below) and l,3-bis(4-aminophenoxy) benzene (which corresponds to Ar2 in repeating unit represented by Formula [III] of claim 17 depicted below) (Translation; [0012]) in order to improve the mechanical properties (Translation; [0012]).
10.    In the instant application, the copolymer having a repeating unit represented by the following Formula [II] and a repeating unit represented by the following Formula [III] is formed by heating an acid dianhydride and an aromatic diamine, specifically 1,3-diaminobenzoicacid which is an aromatic diamine having a carboxyl group, in a polar solvent in first step and then an acid dianhydride and an aromatic diamine, specifically l,3-bis(3-aminophenoxy)benzene which is an aromatic diamine having an aromatic ether bond, is added to carry out the second step [0064]:

    PNG
    media_image1.png
    434
    676
    media_image1.png
    Greyscale


11. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 3,5-diaminobenzoicacid (which corresponds to Ar1 in repeating unit represented Formula [II] of claim 17 depicted below) and l,3-bis(4-aminophenoxy) benzene (which corresponds to Ar2 in repeating unit represented by Formula [III] of claim 17 depicted below) out of the list of other aromatic diamine components in Matsumoto and two aromatic or alicyclictetracarboxylicdianhydride residues out of the list of other dianhydride components in Matsumoto (each aromatic or alicyclictetracarboxylic dianhydride residue corresponds to Z1 in repeating unit represented in by Formula [II] of claim 17 depicted below or Z2 in repeating unit represented in by Formula [II] of claim 17 depicted below) to form the block copolymer having a repeating unit represented by the following Formula [II] and a repeating unit represented by the following Formula [III] in order to improve the mechanical properties and the skilled artisan would have a reasonable expectation of success in doing so:

    PNG
    media_image1.png
    434
    676
    media_image1.png
    Greyscale



wherein in the formula, Z’ represents an aromatic or alicyclic tetracarboxylic dianhydride residue and Ar represents an aromatic diamine residue having an aromatic ether bond.
14.    Regarding claim 7, the content of the binder is from 10-30 wt%, and regarding claim 11, the content of the binder is from 15-30 wt%, Matsumoto discloses wherein the content of the binder resin based on the active material is 6-20% by weight in terms of the weight (solid content) of the polyimide (Translation; [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 7, Matsumoto discloses a carbon negative active material [0022], but does not disclose wherein the electrode is a negative electrode using a silicon-containing substance as the active material comprising silicon or silicon alloy.  Hirakawa teaches an electrode for a lithium secondary battery wherein the electrode is a negative electrode using a graphite, elementary silicon, a silicon alloy as a negative active material [0087].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the battery of Matsumoto with a silicon or silicon alloy as the negative active material since either a carbon or a silicon-containing material would form a negative electrode in Matsumoto’s battery.
Regarding claim 23, Matsumoto discloses the polyimide contains at least 1 type in bicyclo(2,2,2) oct 7-ene-2,3, and 5,6-tetracarboxylic dianhydride and/or 3,5-diaminobenzoic acid and/or a diaminosilane in a component [0007].  It is noted that the diamineosilane is disclosed in an inclusive (“and”) or an alternate (“or”) form.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the polyimide of Matsumoto with or without the diaminosilane because either would form the polyimide of Matsumoto.


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto et al. (JPH 1197028 A) (as recited in the IDS dated 8/4/17) (English machine translation provided with the IDS dated 8/14/17) in view of Hirakawa (US 20110111285), as applied to claim 7, further in view of Nakayama (JP 2013-004371).
Matsumoto discloses wherein Z is the aromatic tetracarboxylic dianhydride residue, but does not disclose the aromatic tetracarboxylic dianhydride for introducing the aromatic tetracarboxylic dianhydride residue is 3,4,3',4'-biphenyltetracarboxylic acid dianhydride and 4,4'-oxydiphthalic acid dianhydride.  Matsumoto discloses making a polyimide binder with an acid anhydride and an aromatic diamine [0010].  Hirakawa teaches making a polyimide binder with an acid anhydride and an diamine [0057].  In particular, Hirakawa uses 3,4,3',4'-biphenyltetracarboxylic acid dianhydride and 4,4'-oxydiphthalic acid dianhydride for the acid dianhydride [0087].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Hirakawa’s 3,4,3',4'-biphenyltetracarboxylic acid dianhydride and 4,4'-oxydiphthalic acid dianhydride for the acid dianhydride for Matsumoto’s aromatic tetracarboxylic dianhydride since these compounds are known to be used as aromatic tetracarboxylic dianhydride components in a polyimide binder.  

Response to Arguments
Arguments filed 8/9/2021 are addressed:
Regarding claim 7, Matsumoto’s example 1 discloses using 90 mmol of 3, 5-diaminobenzoic acid [0015] (Applicant’s aromatic diamine having a carboxyl group) and 99 mmol of bis-4(3-aminophenoxy )phenylsulfone [0016] (Applicant’s aromatic diamine having an aromatic ether bond) and 180 mmol of diaminosiloxane [0016].  The amount of 3, 5-diaminobenzoic acid [0015] (Applicant’s aromatic diamine having a carboxyl group) is 24 mol% = 90/(90+99+180).  
Matsumoto discloses that an acid anhydride and aromatic diamine are substantially heated under existence of an equimolar amount [0010].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the aromatic components as long as the sum is a similar amount as the acid anhydride.
Regarding claim 23, Matsumoto discloses the polyimide contains at least 1 type in bicyclo(2,2,2) oct 7-ene-2,3, and 5,6-tetracarboxylic dianhydride and/or 3,5-diaminobenzoic acid and/or a diaminosilane in a component [0007].  It is noted that the diamineosilane is disclosed in an inclusive (“and”) or an alternate (“or”) form.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the polyimide of Matsumoto with or without the diaminosilane because either would form the polyimide of Matsumoto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724